The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2014

                                      No. 04-14-00069-CR

                                   Charles Arthur WARREN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR9856B
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        Appellant filed his brief on June 19, 2014. On July 30, 2014, we abated this appeal and
remanded the case to the trial court for findings related to the trial court’s decision to deny
appellant’s motion to suppress. On September 5, 2014, a supplemental clerk’s record containing
the trial court’s findings of fact and conclusions of law was filed in this court. We, therefore,
ORDER this appeal REINSTATED on this court’s docket. Appellant’s amended or supplemental
brief is due no later than October 17, 2014. Appellee’s brief is due thirty days after appellant’s
amended or supplemental brief is filed.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court